Order entered April 12, 2019




                                          In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-19-00258-CV

                               IN RE R.P.D. JR., Relator

               Original Proceeding from the 256th Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. DF-18-23826

                                        ORDER
                       Before Justices Bridges, Osborne, and Carlyle

      Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus.


                                                   /s/   DAVID L. BRIDGES
                                                         JUSTICE